Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 has been canceled.  Claims 1-12 are pending.

Specification
Applicant may change the title by submitting an amendment to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, last three lines have been amended by adding:  “wherein the bin is collapsible such that the bin folds flat into a collapsed state having a width which is decreased to less than 10% of the width 
The specification states in the first sentence of the third paragraph under Summary of the Invention on page 2, “the present invention folds in half, able to decrease its width by less than 10% of the expanded form …”  The interpretation of this portion of the specification is that a fully expanded, non-collapsed bin with width of 100 cm is collapsed to a width of between 90 and 100 cm.  Stating a decrease in width as less than 10% is not the same as decreasing width to less than 10% of a fully expanded width.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the non-collapsed bin" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Non-collapsed could mean any not fully collapsed position or could mean the fully expanded position.  The term “non-collapsed” doesn’t appear in the 

Art Rejections
	Even though claim 1 is not supported by the originally filed application and is considered to have new matter, claim 1 is fully understood and clear in meaning and interpretation.  Therefore, the Office is forced to respond as best as the Office can to what is clearly stated in claim 1.  These art rejections are made and aligned with that clear meaning and interpretation of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kochanowski (US 7703632).
Kochanowski discloses a multi-purpose collapsible bin (see Fig. 2A, 2B and 2C), the bin comprising: a) a top piece (top wall as shown in Fig. 1A); b) a bottom piece (bottom wall as shown in Fig. 1A); and c) a plurality of side pieces (e.g., sides with doors, 118, 218) wherein the plurality of side pieces .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (US 2515876) in view of Konuma et al. (US 2001/0008439) (Konuma).
Kauffman discloses a multi-purpose bin, the bin comprising: a) a top piece; b) a bottom piece; and c) a plurality of side pieces (forming end walls 28, 30) wherein the plurality of side pieces are substantially rectangular in shape and wherein the height of the side pieces is greater than the width of the side piece.

Kauffman discloses a multi-purpose collapsible bin (see Fig. 1 and 2), the bin comprising: a) a top piece 24; b) a bottom piece 10; and c) a plurality of side pieces (forming end walls 28, 30) wherein the plurality of side pieces are substantially rectangular in shape and wherein the height of the side pieces is 
Konuma teaches a projector having a width of 307 mm (see paragraph [0058], last three lines).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the width of Kauffman’s case to be at least 307 mm and the wall thickness of the case to be less than 1 mm thick such that the when expanded the width of the case is greater than 307 mm and when collapsed the case is less than 2 mm to account for thicker hinges and lips such that the fully collapsed width is less than 10% of the fully expanded width.  Such modification is motivated to adapt the projector case to the projector of Konuma.
Re claim 6, a first side piece (sidewall 20) includes hinge components on each of four sides.  Note that the first side piece doesn’t have to be one of the side pieces mentioned in claim 1 as a plurality of side pieces.
Re claim 7, cutouts include holes for pins 62, U shaped brackets and U-shaped supports.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Konuma as applied to claim 1 above, and further in view of Black et al. (US 6112928) (Black).
The combination discloses the invention except for the square shape.  Black teaches a square shape for the top and bottom pieces as stated in column 8, lines 35-36.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the top and bottom pieces to be square to fit within a square space for space conservation purposes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Konuma as applied to claim 1 above, and further in view of Fox (US 2406756).
The combination discloses the invention except for the circular shape.  Fox teaches two end pieces (circular ends 38, 40) of circular shape.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the top and bottom pieces to be circular to define a closing end that doesn’t have obstructed corners.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Konuma as applied to claim 1 above, and further in view of Singh (US 8240621).
The combination discloses the invention except for the bag fastener means.  Singh teaches a bag fastener means 10.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a bag fastener means so that a bag placed within the container is held therein during trash depositing.

Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochanowski (US 7703632).
This rejection is made if it should be deemed that less than 25% is not sufficient to disclose the less than 10% limitation.
Kochanowski discloses a multi-purpose collapsible bin (see Fig. 2A, 2B and 2C), the bin comprising: a) a top piece (top wall as shown in Fig. 1A); b) a bottom piece (bottom wall as shown in Fig. 1A); and c) a plurality of side pieces (e.g., sides with doors, 118, 218) wherein the plurality of side pieces are substantially rectangular in shape and wherein the height of the side pieces is greater than the width of the side piece, wherein the bin is collapsible (Fig. 2C) such that the bin folds flat into a collapsed state 
Only routine skill in the art is needed to reconfigure or remove support beams and corner castings and to reduce the thickness of wall panels while increasing side piece width to accommodate wider objects or a larger volume in an effort to maximize or optimize a collapsible container such that its effective collapsed width is less than 10% of a fully expanded width as such modification is motivated by space conservation insofar as space conservation and efficiency is the main thrust of Kochanowski.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the effective collapsed width to be less than 10% of a fully expanded width as such modification is motivated by space conservation insofar as space conservation and efficiency is the main thrust of Kochanowski.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochanowski in view of Hwang (US 6036049).
Re claims 3 and 4, Kochanowski discloses the invention except for the openings.  Hwang teaches openings or cutouts through the top piece or lid which can be used for either deposit of materials or as handles.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add openings or cutouts to provide ventilation (the ingress or deposit of materials) and to allow grasping of the lid with a tool that extends through the opening to preserve the produce content and to allow opening of the top piece or lid.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochanowski in view of Barber et al. (US 5564599) (Barber).
Kochanowski fails to disclose the hinge construction of claim 8 or the bag fastener means of claim 9.  Re claim 8, Barber discloses side pieces 42 and 44 with second side piece 42 being bisected into two halves by a vertical hinge positioned centrally therein and hinge components on each of the opposing sides of the second side piece parallel to the central vertical hinge.  Re claim 9, Barber teaches that the second side piece 42 includes a plurality of cutouts (slots 23).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the hinge configuration to allow easy folding and collapsing.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cutouts to provide reinforcement of the side piece to prevent bulging when loaded and prevent bending that could hamper alignment and folding towards a fully collapsed configuration.

Response to Arguments
Applicant’s arguments, see remarks, filed April 26, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new matter added to claim 1 and new references being applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















sjc  /STEPHEN J CASTELLANO/       Primary Examiner, Art Unit 3733